DETAILED ACTION
Priority
	Applicants’ priority claim to International Application No. PCT/EP2019/058822, filed 04/08/2019, which claims priority to Spanish Application ESP201830872, filed 09/06/2018, and Spanish Application No. ESP201830346, filed 04/06/2018, is acknowledged.	

Status of the Application
	Applicants’ Preliminary Amendment dated 04/19/2021 is acknowledged.  In the Preliminary Amendment, claims 1-8 were amended and claims 9-15 were newly added.  With the Examiner’s Amendment below, which further amends claims 1, 3, 5, 6, 9, and 11-13; cancels claims 2, 4, 8, 10, 14 and 15; and adds claims 16-20; claims 1, 3, 5-7, 9, 11-13 and 16-20 have been allowed.

Examiner’s Amendment
	An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given by Eric Harwood on 03/25/2022.
	The application has been amended as follows:
	Claims 1, 3, 5, 6, 9, and 11-13 have been amended to further clarify the invention.
Claims 2, 4, 8, 10, 14 and 15 have been cancelled.
Claims 16-20 have been newly added.
	
In claim 1, line 1, delete "method for controlling bleeding of a wound, comprising applying a composition to the wound with or without compression, wherein the composition comprises nanostructured fibrin and agarose hydrogels (NFAH) or non-nanostructured or pre-nanostructured fibrin and agarose hydrogels (FAH)” and substitute therefor - - - method for controlling bleeding or promoting hemostasis in a wound, or sealing biological tissue, comprising applying a composition to the wound or biological tissue, wherein the composition comprises a hydrogel comprising fibrin and agarose - - -.

In claim 3, line 2, delete "wherein the method is an adjunct to hemostasis in laparotomy or laparoscopic surgery, in orthopedic surgery, trauma, or large-bed wounds” and substitute therefor - - - wherein the wound results from laparotomy or laparoscopic surgery, orthopedic surgery, or trauma - - -.

In claim 5, line 1, delete "method according to claim 1, wherein the composition comprises cellularized nanostructured fibrin and agarose hydrogels (c-NFAH)” and substitute therefor - - - method according to claim 1, wherein the hydrogel comprising fibrin and agarose further comprises cells - - -.

In claim 6, line 1, delete "method according to claim 1, wherein the composition comprises cellularized non-nanostructured or pre- nanostructured fibrin and agarose hydrogels (c-FAH)” and substitute therefor - - - method according to claim 5, wherein the hydrogel comprising fibrin and agarose further comprises fibroblasts - - -.

In claim 7, line 1, delete "method according to claim 1, wherein the composition comprises acellularized nanostructured fibrin and agarose hydrogels (a-FAH)” and substitute therefor - - method according to claim 1, wherein the hydrogel comprising fibrin and agarose does not comprise cells - - -.

In claim 9, line 1, delete "method of claim 1, wherein the NFAH comprises type VII agarose hydrogels” and substitute therefor - - method according to claim 1, wherein the agarose is type VII agarose - - -.

In claim 11, line 1, delete "trauma is a spleen laceration” and substitute therefor - - trauma results from spleen laceration - - -.

In claim 12, line 1, delete "method of claim 5, wherein the composition comprises type VII agarose hydrogels” and substitute therefor - - method according to claim 5, wherein the agarose is type VII agarose - - -.

In claim 13, line 1, delete "method of claim 6, wherein the composition comprises type VII agarose hydrogels” and substitute therefor - - method according to claim 6, wherein the agarose is type VII agarose - - -.

Please add claims 16-20 as follows:

16. (New)  The method according claim 1, wherein the hydrogel comprising fibrin and agarose is nanostructured.

17. (New)  The method according claim 1, wherein the hydrogel comprising fibrin and agarose is not nanostructured.

18. (New) The method according to claim 1, wherein the wound is a large-bed wound.

19. (New) The method according to claim 1, wherein the composition is applied with compression.

20. (New) The method according to claim 1, wherein the composition is applied without compression.



Reasons for Allowance
The following are the Examiner’s reasons for allowance:  the prior art of record does not teach or fairly suggest a method for controlling bleeding or promoting hemostasis in a wound, or sealing biological tissue, comprising applying a hydrogel comprising fibrin and agarose to the wound or biological tissue.  While the closest prior art of record, Campos et al. (see attached), teaches a hydrogel comprising fibrin and agarose for use in tissue engineering, Campos et al. do not teach or fairly suggest the use of such hydrogels comprising fibrin and agarose to control bleeding, promote hemostasis, or seal biological tissue.  Applicants persuasively demonstrated in their disclosure that hydrogels comprising fibrin and agarose were unexpectedly effective as biodegradable and non-toxic hemostatic agents when used to control bleeding and seal biological tissue (see Examples in the present application).
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1, 3, 5-7, 9, 11-13 and 16-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDEEP SINGH/Examiner, Art Unit 1615  

/HASAN S AHMED/Primary Examiner, Art Unit 1615